                Case 19-23739-RAM        Doc 102    Filed 07/01/20    Page 1 of 4




                           UNITED STATES BANKRUPTCY OURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

 In Re:

 CAROLINA MOLINA                                             Case No.: 19-23739-RAM

                                                             Chapter 13

             Debtor(s)         /


DEBTOR’S SUPPLEMENTAL OBJECTION TO SUPPLEMENTAL NOTICE OF POST-
     PETITION FEES, EXPENSES AND CHARGES FILED BY FACE BANK
                   INTERNATIONAL CORPORATION

      COMES NOW, the Debtor, CAROLINA MOLINA, by and through undersigned

counsel files this Supplemental Objection to Supplemental Notice of Post-Petition Fees,

Expenses, and Charges filed by Face Bank International Corporation and in support thereof

states as follows:

          1. Face Bank International Corporation (“Face Bank”) holds the mortgage on the

Debtor’s homestead property. The Debtor has filed a First Modified Plan which cures and

maintains the mortgage. The hearing on the Motion to Approve the First Modified Plan is

scheduled for June 16, 2020.

          2. Face Bank International Corporation filed a Notice of Post-Petition Mortgage Fees,

Expenses, and Charges [Doc under Claim No. 3] (“NPPF”). The document states that Face Bank

has incurred attorney’s fees of $32,551.91 and attaches an addendum with six (6) dates but with

no time itemization or any other detail evidencing how this fee amount was reached.

          3. On May 29, 2020, Face Bank filed a supplemental NPPF. Suddenly, the attorneys fees

allegedly owed to Face Bank was reduced to $28,782.88.

          4. Face Bank has now attached an itemization of their attorney’s fees. A review of the
              Case 19-23739-RAM            Doc 102    Filed 07/01/20      Page 2 of 4




itemization will reveal excessive time entries for simple tasks, multiple entries for the same

tasks, and charges for administrative tasks such as calendaring deadlines or saving documents.

       5. On June 16, 2020, the Court conducted a preliminary hearing on the Debtor’s

Objection to Face Bank’s Supplemental Notice of Post-Petition Fees and directed the Debtor to

file a supplemental response by July 1, 2020.

       6. The Debtor has a general objection to all time entries which relate to “correspondence”

that is billed in excess of .1 hours. Additionally, the Debtor has a general objection to all time

entries which refer to “inter-office conference” and are billed at more than .2 hours. There are a

plethora of time entries relating to “correspondence” and “inter-office conference” which are

billed at an excessive rate and the time entry should be reduced by this Court.

       7. The Debtor has a general objection to all time entries which cover the same period and

the same tasks which are billed by bankruptcy counsel and by state court counsel. Bankruptcy

counsel was retained for this matter – why is state court counsel involved with bankruptcy

related matters? This Court should strike all duplicative time entires.

       8. Additionally, the Debtor takes issue with the specific time entries detailed below –

each entry is referred to by the page number in which it is found on the Amended Notice of Post-

Petition Fees, followed by the date of entry:

       Page / Date                                 Explanation for Objection
                              Duplicative time entries for state court counsel and bankruptcy
    p. 6 / 11-19-2019
                              counsel on the same tasks. Why is state court counsel involved
    p. 24 / 11-19-2019
                              when bankruptcy counsel has been retained?
          p. 6-8              Excessive time entries for preparation of a 4 page stay relief motion
   11/20/2019 through         and 2-page objection to confirmation totals 11.7 hours and
        12/05/2019            $3,568.50.
        p. 24 – 25            Excessive time entries - another 1.6 hours of time billed totaling
              Case 19-23739-RAM         Doc 102      Filed 07/01/20     Page 3 of 4




   12/03/2019 through        $420.00 for state court counsel review of the 4 page stay relief
       12/04/2019            motion and 2 page objection to confirmation.
                             Excessive time entries - 2.9 hours billed totaling $884.50 to prepare
     p. 8 / 12/05/2019       and attend a 341 meeting.


                             Excessive time entries - .2 hours billed to review and calendar a
     p. 9 / 12/06/2019
                             notice of hearing.
p. 9 / 12/06/2019 through    Duplicative time entries for state court counsel and bankruptcy
       12/30/2019            counsel on the same tasks. Why is state court counsel involved
   p. 32-33 12/06/2019       when bankruptcy counsel has been retained? State court counsel
   through 12/30/2019        billing totals $1,052.00 for this time period.
                             Excessive time entries - a total of 5.4 hours billed totaling
p. 9 / 12/30/2019 through
                             $1,647.00 to prepare proof of claim with a 2-page addendum.
       01/03/2020

p. 12 / 01/09/2020 through Excessive time entries - a total of 1.5 hours billed totaling $457.50
       01/13/2020            to confirm continuation of stay relief and confirmation hearings.
    p. 12 / 01/13/2020       Excessive time entries - .5 hours billed to review mediators.
                             Excessive time entries - .2 hours billed to review and calendar a
    p. 12 / 01/16/2020
                             notice of hearing.
p. 12 / 01/17/2020 through Excessive time entries – a total of 2.6 hours totaling $793.00 for the
       01/28/2020            Creditor to register to the MMM portal.
                             Duplicative and excessive time entries from state court counseling
p. 27 / 01/17/2020 through
                             totaling $500.00 dealing with getting the Creditor to register to the
       01/28/2020
                             MMM portal.
                             Excessive time entries – 2.8 hours billed totalling $854.00 for
    p. 18 / 03/10/2020
                             preparation and attendance of confirmation hearing.

       9. The Debtor objects to the supplemental NPPF filed by Face Bank and requests that the

Court review Face Bank’s supplemental NPPF, review the Debtor’s objections as detailed

above,and award an attorney’s fees that is reasonable and just.
               Case 19-23739-RAM               Doc 102     Filed 07/01/20       Page 4 of 4




       WHEREFORE, the Debtor, CAROLINA MOLINA, respectfully requests that this

Court grant the relief sought by the Debtor and grant such other relief as this Court may deem

just and equitable under the circumstances.

                                     CERTIFICATE OF SERVICE


     I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via
CM/ECF to the following parties this 1st day of July 2020.

               Nancy K. Neidich, Chapter 13 Trustee
               Office of the United States Trustee
               Face Bank International Corporation, c/o Leyza F. Blanco, Esq.



                                                         KINGCADE & GARCIA, P.A
                                                         Counsel for the Debtor
  CERTIFICATE PURSUANT TO                                Kingcade Building
    LOCAL RULE 9011‐4(B)                                 1370 Coral Way ▪ Miami, Florida 33145-2960
                                                         WWW.MIAMIBANKRUPTCY.COM
                                                         Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
            I HEREBY CERTIFY that I am
       admitted to the Bar of the United States
       District Court for the Southern District of       /s/ Timothy S. Kingcade, Esq.
       Florida and I am in compliance with the           x Timothy S. Kingcade, Esq., FBN 082309
       additional qualifications to practice in          □ Jessica L. McMaken, Esq., FBN 580163
       this Court set forth in Local Rule 2090-
       1(A).
